Citation Nr: 1118991	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  04-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 1, 2004. 

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period from June 1, 2004, through October 29, 2009. 

3.  Entitlement to a rating in excess of 70 percent for PTSD for the period from October 30, 2009, forward.  

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and stepson


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied a rating in excess of 50 percent for PTSD in April 2003 and, in March 2007, a rating of 70 percent was granted effective as of June 1, 2004.  However, the Veteran's appeal proceeds from the initial unfavorable rating decision because the later decision was not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

These issues were previously before the Board on three occasions.  In August 2005, the case was remanded to afford the Veteran his requested Board hearing.  The Veteran and his stepson testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2006, and a transcript of that hearing is associated with the claims file.  In October 2006, the case was remanded for further development.  In February 2008, the case was again remanded for further development as the previously directed development had not been completed.  As discussed below, the Board finds that the prior remand directives have now been substantially completed and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the February 2008 remand, the Board noted that the issue of entitlement to a TDIU had been raised by the record, to include in an April 2005 statement from the Veteran's representative, and referred such issue to the agency of original jurisdiction (AOJ) for appropriate action.  However, it does not appear that the AOJ has taken any action on this issue to date.  After the last Board remand, the United States Court of Appeals of Veterans Claims issued a decision holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board now has jurisdiction over the inferred claim of entitlement to a TDIU.  

As discussed below, the Board finds that there is sufficient evidence of record to decide the Veteran's claim with respect to a rating in excess of the currently assigned ratings for PTSD through October 29, 2009.  However, further development is necessary for a fair adjudication of the Veteran's claim for an increased rating for PTSD for the period from October 30, 2009, forward, and for entitlement to a TDIU for the entire period on appeal.  Therefore, the issues currently on appeal are as stated on the first page of this decision.

In March 2010, after the last adjudication of the claim by the AOJ, VA received statements from the Veteran and his wife dated in February and March 2010, as well as a statement from the Veteran's stepson dated in September 2005.  When the Board receives pertinent evidence that was not initially considered by the AOJ, the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  No waiver was received in this case.  However, with respect to the period through October 29, 2009, this evidence is essentially repetitive or duplicative of the other lay evidence considered by the AOJ, to include prior statements by the Veteran and his wife, as well as testimony by the Veteran and his stepson during the May 2006 Board hearing.  As such, this evidence has no bearing on the issues on appeal as to these periods, and consideration of such evidence without referral to the AOJ will not result in any prejudice to the Veteran.  See id.  To the extent that this evidence pertains to the issue of entitlement to an increased rating for the period from October 30, 2009, forward, or entitlement to a TDIU, the AOJ will have the opportunity to review such evidence upon remand.  

As a final preliminary matter, the Board notes that the Veteran has stated that he is physically disabled from Agent Orange, and his wife further stated that he has Type II diabetes as a result of Agent Orange exposure.  See statements received in March 2010.  As such, the Board finds that a claim for entitlement to service connection for Type II diabetes has been raised by the record.  

As the issue of entitlement to service connection for Type II diabetes has not been adjudicated by the AOJ, the Board does not have jurisdiction over it.  Therefore, this issue is referred to the AOJ for appropriate action.

The issues of entitlement to a rating in excess of 70 percent for PTSD for the period from October 30, 2009, forward, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 1, 2004, the Veteran's PTSD manifested by chronic sleep impairment with frequent nightmares, frequent disturbances of motivation and mood such as depression and anxiety with panic attacks more than once a week but not affecting the ability to function independently, anger management problems, mild memory impairment, intermittent or fleeting suicidal ideation with no plan or intent, and difficulty in establishing and maintaining effective work and social relationships; with no homicidal ideation, episodes of physical violence, persistent danger to self or others, significant difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance or hygiene, obsessional rituals that interfere with routine activities, grossly inappropriate behavior, gross impairment in thought processes or communication, illogical, obscure, or irrelevant speech, delusions, hallucinations, disorientation, or memory loss for names of close relatives, own former occupation, or own name; most nearly approximating a 50 percent disability rating.

2.  For the period from June 1, 2004, through October 29, 2009, the Veteran's PTSD manifested by chronic sleep impairment with increased nightmares, suspiciousness, near continuous depression and panic that interferes with the ability to function, increased social isolation and difficulties in relationships with family members, increased anger outbursts without physical violence, frequent thoughts of suicide, and difficulty adapting to stressful circumstances; with no evidence of total occupational and social impairment, gross impairment in thought processes or communication, delusions, hallucinations, persistent danger of hurting self or others, inability to perform activities of daily living (including maintenance of minimal personal hygiene), grossly inappropriate behavior, disorientation, or memory loss for names of close relatives, own occupation, or own name; most nearly approximating a 70 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD for the period prior to June 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period from June 1, 2004, through October 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2003, prior to the initial unfavorable rating decision in April 2003, of the evidence and information necessary to substantiate his claim (i.e., evidence that his PTSD has increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in compliance with the October 2006 Board remand, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in October 2006.  In compliance with the February 2008 Board remand, the Veteran was again advised of such information, as well as the relevant diagnostic codes and potential "daily life" evidence, in June 2009, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  The timing defect as to these two letters was cured by the subsequent readjudication of the claim, to include in a January 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board notes that the undersigned VLJ did not explain the bases of the prior determination concerning the rating for PTSD, or suggest the submission of evidence that may have been overlooked, during the May 2006 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to establish the severity of the Veteran's current symptoms and substantiate this claim, and the Veteran and his stepson discussed his symptoms in detail.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice resulted from any defects.  For all of the above reasons, the Veteran has been provided adequate notice in this case.

With regard to the duty to assist, service treatment records and post-service VA treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits pertaining to his claimed disability from the Social Security Administration.  As noted in the two prior remands, there was some confusion as to the facility from which the Veteran received treatment, including whether his treatment was from VA or private providers.  However, the Veteran has clarified that all of his treatment is at the Fayetteville, Arkansas VA facility, including in May 2008 letter after the most recent Board remand.  Treatment records dated from March 2002 through January 2010 have been obtained from such facility, including records from the specific mental health providers identified by the Veteran.  Accordingly, there is no indication that any pertinent treatment records remain outstanding with respect to the period through October 29, 2009.  

In addition, the Veteran was afforded a VA examination pertaining to his PTSD in March 2003, as well as in March 2007, as directed in the October 2006 Board remand.  Neither the Veteran nor his representative has argued the either examination is inadequate for rating purposes.  Although it does not appear that all relevant VA treatment records had been associated with the claims file prior to the March 2007 VA examination, this results in no prejudice, as the examiner recorded the Veteran's current symptoms in detail, and this evidence is generally consistent with the evidence contained in the prior treatment records.  The Board further notes that more than four years have passed since the most recent VA examination.  However, the mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted.  Rather, there must be an indication that the disability has increased in severity to warrant a new examination.  See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007).  VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In this case, the evidence of record includes mental health treatment records dated through October 29, 2009.  As discussed below, the lay statements of record are generally consistent with such medical evidence.  As such, there is no indication that the medical evidence of record does not accurately reflect the severity of the Veteran's disability through October 29, 2009.  Therefore, another VA examination is not necessary for a fair adjudication of the Veteran's claim for these periods.  

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Further, in the circumstances of this case, another remand as to the appropriate rating for PTSD through October 29, 2009, would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits as to such periods at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  

In this case, as the evidence of record demonstrates manifestations of the Veteran's PTSD that warrant different ratings during distinct time periods in the course of the appeal, staged ratings were assigned.  See Hart, 21 Vet. App. at 509-10.  Specifically, the AOJ awarded a 50 percent rating for the period prior to June 1, 2004, and a 70 percent rating for the period thereafter.  The Veteran contends that he is entitled to a higher rating for each of these periods, based on statements from himself and his family members, as well as VA treatment records and two VA examination reports.

Concerning the period prior to June 1, 2004, the Veteran was afforded a VA examination in March 2003.  At that time, he reported being married but separated from his wife since January 2000, stating that there was a lot of stress in the marriage.  He was living with and caring for his ailing parents and was unemployed, although he did some seasonal work as woodcutter.  The Veteran had been treated at a substance abuse clinic, and he had abstained from drug use since May 2002.  He was not on any regular psychotropic medications because he did not think they worked very well and they caused side effects.  The Veteran stated that his mood was "good and bad" and he had a tendency to get "real down."  He further stated that he worries about everything and always thinks the worst.  The Veteran reported sleeping 5-6 hours per night and being easily wakened, with many bad dreams or nightmares.  He stated that he tries not to think about Vietnam experiences.  The Veteran reported having a lot of anger but stated, "I don't go off."  He further stated that he had been violent in the past, but he did not elaborate.  The Veteran had very low self-esteem, and he reported having suicidal ideations, with no plan or intent.  The examiner noted that the Veteran was oriented to all spheres, with no evidence of thought disorder, and his reality testing, insight, judgment, and reasoning appeared average.  The Veteran's mood appeared depressed, and he had appropriate hygiene and casual dress.  The examiner diagnosed depression not otherwise specified (NOS), PTSD, and methamphetamine dependence in remission.  He assigned a GAF of 55-60.  

Treatment records pertaining to this period are generally consistent with the VA examination report.  In particular, mental health records dated in August and September 2002 reflect that the Veteran had sleep difficulties, with frequent nightmares.  He reported that anxiety was not a big problem, other than feeling quite uncomfortable in most social situations, and that depressive symptoms were his main problem.  The Veteran had a lot of guilt and felt helpless and sometimes hopeless and worthless, with fleeting suicidal ideation.  He reported having two children with whom he is close, as well as a stepson and a grandchild.  He was very stressed in his role as caretaker for his parents, as well as from his son's drug problems.  The Veteran subjectively reported some trouble understanding, concentrating, and remembering.  He denied any homicidal thoughts, hallucinations, or delusions.  The Veteran was appropriately dressed and groomed, with generally normal speech thought and pattern, and no disorientation.  Attention, concentration, and memory were noted to be within normal limits.  A December 2003 primary care note indicates that the Veteran had marked anxiety about going to his daughter's wedding, and that multiple antidepressants had not been tolerated.  However, the Veteran did not appear to be anxious, depressed, or agitated during the treatment session.  

The lay evidence during this period is generally consistent with the VA examination report and treatment records.  In his September 2003 notice of disagreement, the Veteran reported feelings of stress and worthlessness.  He stated that he is uncomfortable and has panic attacks when he is around too many people, including at work.  He further stated that he becomes upset and is unable to cope with work, family, and any responsible situations.  The Veteran indicated that his work history was very erratic, and two wives left him due to his PTSD symptoms.  At the May 2006 hearing, the Veteran and his stepson indicated that he has always had difficulties with relationships, as well as anger management problems.  

Based on all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period prior to June 1, 2004.  Specifically, the evidence reflects symptoms of chronic sleep impairment with frequent nightmares.  There were also frequent disturbances of motivation and mood, including depression, anxiety, and panic attacks more than once a week.  Additionally, there was some mild memory impairment, such as forgetting to complete tasks.  The Veteran also had anger management problems and difficulty establishing and maintaining effective relationships, including with family members.  

The Board acknowledges that there is some evidence of symptoms that are contemplated by a 70 or 100 percent rating.  For instance, the Veteran reported some suicidal ideation, but such instances were intermittent or fleeting, and he denied any recent plan or intent.  Additionally, the Veteran indicated during the May 2006 hearing that his family has told him that he presents a danger to himself or others at times, and his stepson testified that there had been instances where he threatened people and "shots have been fired," without indicating a time period.  However, a September 2005 statement from the Veteran's stepson indicates that these threats of shooting people were prior to the period on appeal.  Further, the Veteran has consistently denied any homicidal thoughts or physical violence during the appeal period.  As such, the evidence does not establish any episodes of violence, or that the Veteran presented a persistent danger to himself or others during this period.  

While the Veteran had frequent depression and anxiety or panic, these episodes were not so frequent as to prevent him from functioning independently, appropriately, and effectively prior to June 1, 2004.  In addition, the Veteran was under a lot of stress while caring for his ailing parents, but he was able to adjust and continued to be their live-in caretaker with no help from his siblings, a situation that required a high level of responsibility.  Similarly, the Veteran maintained effective, close relationships with his parents and two children.  There was no evidence of neglect of personal appearance or hygiene, obsessional rituals that interfered with routine activities, or grossly inappropriate behavior.  There was also no indication of gross impairment in thought processes or communication, including delusions, hallucinations, and illogical, obscure, or irrelevant speech.  Further, while there was some memory impairment, there was no disorientation or memory loss for names of close relatives, own former occupation, or own name.

The Board notes that GAF scores assigned during the period prior to June 1, 2004, varied widely, ranging from 31 to 60, depending on the date and the provider.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

However, the GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  Considering all lay and medical evidence of record, the Board finds that the GAF of 55-60 assigned during the March 2003 VA examination is more representative of the severity of the Veteran's symptoms during this time period.  As discussed above, the symptoms recorded at that time are generally consistent with those in the prior treatment records and lay statements.  Furthermore, while the Veteran has demonstrated a few symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture most nearly approximates a 50 percent rating for PTSD for the period prior to June 1, 2004.  As such, a higher rating of 70 or 100 percent is not warranted for this period.  See 38 C.F.R. § 4.7.  

Pertaining to the period from June 1, 2004, through October 29, 2009, a June 1, 2004, treatment record reflects that the Veteran began having increased symptoms, including worsening anger and irritability, at that time.  He reported that he often felt suicidal but did not attempt suicide, and he was frequently irritable and would get very angry and "blow up" if something did not go his way.  The Veteran endorsed a major problem with social anxiety, in that he gets paranoid and becomes very uncomfortable in groups of people.  He continued to be depressed frequently, and he was observed to be nervous or anxious during the treatment session.  Major problems were noted to be irritability and social avoidance.

Subsequent treatment records also reflect increased symptoms.  In December 2004, the Veteran stated that he was under a lot more stress since his father died the previous month, and he was getting more irritable with others and driving people away.  In September 2005, he reported flashbacks almost nightly, which was an increase from less than half that amount about 6 months earlier.  The Veteran again reported suicidal ideation due to feelings of worthlessness.  A December 2005 record indicates that the Veteran continued to deal with anger, was isolating from his family, and had no social contact.  He also reported road rage at this time, although he continued to deny episodes of physical violence or homicidal ideation throughout this period.  In addition, the Veteran reported daily thoughts of no reason to continue living, although he denied being suicidal.  In March 2006, he reported increasing difficulties coping with anger, stating that he had a "meltdown" when his sister would not let him keep a puppy from his son.  The Veteran further stated that he was burned out from caring for his mother.  An August 2006 record indicates that the Veteran was under considerable stress living with his son and wife, with whom he had recently re-established a relationship.  The Veteran stated that he slept little and isolated from his family as much as possible.  

The Board notes that records dated in September 2006 indicate some reduced symptoms of PTSD, in that the Veteran's relationship with his wife was going well, and he was making friends for the first time in quite awhile.  However, the Veteran's symptoms were again noted to have increased in February 2007 after his knee surgery, due to pain and weather-related stress.  

At a March 2007 VA examination, the Veteran reported depression on a daily basis, stating that he does not feel in control of it and often feels like he is not part of society.  He continued to report excessive anger and irritation, stating that he becomes angry easily and will scream and shake, although he does not express anger physically and could not remember his last fight.  The Veteran also continued to have sleep disturbance with nightmares every night, more than in the past.  He reported being nervous around crowds, with any responsibilities, or talking on the telephone.  Similarly, he stated that he becomes panicky around other people and does not spend time with others if he can avoid it.  The Veteran reported that his father had died two years earlier, and his mother was placed in a nursing home six months ago, so he was no longer her caretaker.  The Veteran had very few social activities, primarily dinner with his wife, fishing with one neighbor, and studying the Bible with another neighbor.  He was able to drive without problems at this time.  The examiner opined that the Veteran's problems were chronic and daily, and that they severely impaired his social relationships, occupational function, judgment, mood, and range of activities.  He assigned a GAF score of 45.

Subsequent treatment records continue to reflect severe anxiety, depression, and anger outbursts without physical violence.  The Veteran's relationship with his wife was noted to be platonic in nature, and she lived with him but they continued to have problems.  In November 2007, the Veteran reported that the newly prescribed Xanax had been extremely effective in reducing symptoms including anxiety and depression.  However, he remained reclusive in his mobile home.  The Veteran reported being estranged from his family and increasingly isolating himself, leaving home only for appointments and to go to the video store once a week to stock up on movies.  In April and August 2008, the Veteran reported an increase in PTSD symptoms and nightmares, in that he slept poorly, felt more depressed with no motivation or energy, continued to isolate himself, and had some increases in anxiety due to the deaths of several friends and difficulties with his children.  Treatment records dated through October 29, 2009, reflect similar symptoms.  

Lay evidence pertaining to the period from June 1, 2004, through October 29, 2009, is generally consistent with the medical evidence of record.  Consistent with the increase of symptoms recorded as of June 1, 2004, the Veteran's sister asserted in an April 2005 statement that the Veteran's PTSD symptoms were much worse lately.  She reported sleep impairment with nightmares, and that he was progressively more withdrawn from society, family, and friends.  The Veteran had told her that he could not cope with the pressure of fitting in with the rest of world.  The Veteran's sister asserted that he was unable to sustain or nurture any new relationships due to anger, and he had very low self-confidence and thoughts of inadequacy due to his unsuccessful job search.  

Similarly, the Veteran's stepson indicated in a September 2005 statement and at the May 2006 hearing that the Veteran has nightmares, flashbacks, and anger outbursts, which result in strained relationships with family members.  

In a July 2006 statement, the Veteran's wife indicated that he has frequent anger outbursts or becomes verbally explosive with her and his children, as well as road rage.  He doesn't trust people, he thinks everyone is talking bad about him, and he will jump and sometimes swing out if someone walks up behind him.  The Veteran's wife asserted that he has a really hard time with any kind of stress, he has no self-confidence and feels hopeless, and he sometimes cries uncontrollably. She further stated that the Veteran has become kind of reclusive, does not like to go out in public, does not do well in groups, and has no friends.

Based on all evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD for the period from June 1, 2004, through October 29, 2009.  As discussed above, he manifested increased symptoms during this period including sleep impairment with increased nightmares, suspiciousness, and significantly increased anger outbursts, anxiety, and depression.  The Veteran's depression and anxiety or panic have been near continuous, to the point that they have interfered with his ability to function independently, appropriately, and effectively.  For example, he became more socially isolated, rarely leaving his home.  The Veteran has also had much more frequent thoughts of suicide during this period, although still no plan or intent.  In addition, he was having difficulty adapting to stressful circumstances, including being burnt out from caring for his ailing mother., and subsequently living with other family members.  The Veteran's family relationships deteriorated even further due to his anger and isolating behavior.  Although there was some improvement in the severity of the Veteran's symptoms, including in September 2006 and once he was prescribed Xanax beginning in November 2007, such improvements were short-lived or not complete.

However, the evidence of record does not warrant a rating of 100 percent for PTSD, as the Veteran's increased symptoms did not result in total occupational and social impairment during this period.  In particular, there is no evidence of gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  The evidence also does not demonstrate a persistent danger of the Veteran hurting himself or others.  As discussed above, while there was reference to such criteria at the May 2006 hearing, the weight of the evidence, including a September 2005 letter from the Veteran's stepson, reflects that any episodes of threatened or actual physical violence occurred prior to the period on appeal.  In addition, the Veteran performed activities of daily living, including maintenance of minimal personal hygiene.  There is also no indication that he was disoriented to time or place, or that he was unable to remember the names of himself or close relatives, or of his own former occupation.  Moreover, the assigned GAF scores during the period do not reflect total occupational and social impairment.  In particular, GAF scores from June 1, 2004, through October 29, 2009, ranged from 40 to 55, depending on the date and the provider.  While a GAF score of 40 can indicate some impairment in reality testing or communication, the evidence of record does not establish such symptom.  Rather, the evidence reflects severe or major, but not total, impairment in several areas during this period.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47; 38 C.F.R. § 4.126.  

Accordingly, a rating in excess of 70 percent is not warranted for the period from June 1, 2004, through October 29, 2009, as the Veteran's manifestations did not most nearly approximate the next higher rating for PTSD.  See 38 C.F.R. § 4.7.  

In summary, the Board finds that the currently assigned staged ratings are appropriate, as the manifestations of the Veteran's PTSD had worsened to an extent to warrant an increase from 50 to 70 percent as of June 1, 2004.  See Hart, 21 Vet. App. at 509-10.  However, no further staging is appropriate, as the Veteran's symptoms remained relatively stable during the other periods on appeal, and any increases in severity do not warrant a higher rating.  Id.  The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the currently assigned ratings for the Veteran's PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no psychiatric hospitalizations during the course of the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

Although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record and is being remanded for further development.  See Rice, 22 Vet. App. 453-54.  

In conclusion, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD for the period prior to June 1, 2004, and a rating in excess of 70 percent such disability for the period from June 1, 2004, through October 29, 2009.  Therefore, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied in these respects.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 50 percent for PTSD for the period prior to June 1, 2004, is denied.

A rating in excess of 70 percent for PTSD for the period from June 1, 2004, through October 29, 2009, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed above, the evidence of record is sufficient to adjudicate the Veteran's claim for an increased rating for PTSD for the period through October 29, 2009, as there is medical evidence through that date that is consistent with the lay evidence of record.  However, the Veteran's wife indicated in a March 2010 statement that his condition had significantly deteriorated over the last 3-4 months, or since approximately December 2010, reporting symptoms that may be contemplated by a 100 percent schedular rating.  As this asserted increase in the severity of the Veteran's symptoms was after the most recent mental health treatment record dated October 29, 2009, further development is necessary with respect to this period.  

Additionally, a claim for a TDIU has been raised by the record and is under the Board's jurisdiction, as there is evidence that the Veteran may be unemployable due to PTSD.  See Rice, 22 Vet. App. at 453-54.  In particular, he has not worked full-time during the course of the appeal.  The Veteran and his family members have asserted that he is unable to sustain unemployment due to his PTSD symptoms, in that he had frequent conflicts with coworkers, supervisors, and customers.  There is also some indication that the Veteran had erratic employment and worked for his son and father for certain periods.  See, e.g., September 2003 notice of disagreement, September 2005 statement from stepson, May 2006 hearing transcript, July 2006 statement from wife, July 2009 treatment record.  

The Board notes that the March 2007 VA examiner stated that the Veteran "seems unemployable" due to his anger, anxiety, and low tolerance for social relationships.  However, the Veteran had previously reported on several occasions that he had been laid off or was unable to work due to physical disabilities or lack of time due to caring for his ailing parents.  See, e.g., August 2002 treatment record (reporting that he wants steady employment as a carpenter but is "stuck" taking care of his parents); September 2002 treatment record (reporting that problems with his ankle prevent him from doing construction jobs); March 2003 VA examination report (stating that he was unable to hold past jobs because he would get hurt); December 2004 treatment record (reporting problems finding a job due to back problems).  It is unclear whether the March 2007 VA examiner considered the effects of the Veteran's nonservice-connected disabilities in offering his opinion.  

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  To be eligible for a TDIU, if there is only one service-connected disability, it must be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if this threshold is not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  

In determining whether a Veteran is unemployable for VA purposes, i.e., unable to secure or follow a substantially gainful occupation, consideration may be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

Accordingly, the Veteran's claim for a rating in excess of 70 percent for PTSD for the period beginning October 30, 2009, and for a TDIU for the entire period on appeal, must be addressed upon remand.  In particular, the Veteran should be notified of the evidence and information necessary to establish entitlement to a TDIU, in compliance with the Veterans' Claims Assistance Act of 2000 and implementing regulations.  Further, any pertinent, outstanding treatment records should be obtained, specifically to include any mental health treatment records dated since October 30, 2009, from the Fayetteville, Arkansas VA facility.  Additionally, the Veteran should be afforded social and industrial survey to provide further information as to the effects of his PTSD on his employability.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD, as well as entitlement to a TDIU.  After all necessary development has been completed, the claims should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information and evidence required to substantiate his inferred claim for a TDIU.

2.  Request copies of any pertinent, outstanding VA treatment records, to include any mental health records from the Fayetteville, Arkansas VA facility dated since October 30, 2009.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

3.  Afford the Veteran a VA social and industrial survey to assess his employment history and day- to-day functioning.  A written copy of the report should be associated with the claims folder.

4.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD, as well as for his TDIU claim.  The entire claims file, to include the social and industrial survey report, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should describe the severity of all current PTSD symptoms and provide a GAF score.  

With respect to a TDIU, the examiner should determine the Veteran's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has been unable to secure or follow a substantially gainful occupation solely as a result of his PTSD, separate or together with any other service-connected disabilities, at any period during the appeal, or from December 2001 forward.  The examiner should be informed of the definition of marginal employment, as summarized above, and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.  In this regard, the examiner should consider the Veteran's prior statements as to the effect of physical disabilities on his employment, as summarized above.  Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims for (1) a rating in excess of 70 percent for PTSD for the period beginning October 30, 2009, and (2) a TDIU for the entire period on appeal.  All lay and medical evidence of record should be considered, and the provisions pertaining to marginal employment, as summarized above, should be addressed.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication, and allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  VA will notify the Veteran if any action is required.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


